Order entered December 20, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01599-CV

                      IN RE MICHAEL RAMBERANSINGH, Relator


                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-54515-2010

                                          ORDER
Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                     /s/   LANA MYERS
                                                           JUSTICE